Citation Nr: 1826190	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  10-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a bilateral foot disorder and, if so, whether service connection is warranted  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

4.  Entitlement to an evaluation in excess of 10 percent for tinea pedis.

5.  Entitlement to a compensable evaluation for hemorrhoids.  

6.  Entitlement to service connection for a sleep disorder other than sleep apnea.  

7.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

9.  Entitlement to an evaluation in excess of 10 percent for lumbar strain.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to September 1992, to include deployment to Southwest Asia from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2013 and April 2016 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.  
 
The case was previously before the Board in July 2014, August 2015 and September 2017, at which times it was remanded for further development.

The Board notes that the Veteran's psychiatric claim was originally one for entitlement to service connection solely for PTSD.  However, when a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the record reflects the Veteran has been diagnosed with dysthymic depression and generalized anxiety.  In addition, the record indicated that he has exhibited, at times, PTSD-like symptoms.  Therefore, the Veteran's claim has been recharacterized as one of service connection for an acquired psychiatric disorder, as reflected on the title page of this decision. 

Similarly, and as explained in detail below, the Veteran's claim for service connection for diabetes mellitus has been expanded to include the Veteran's assertion that the condition developed as a result of his service-connected disabilities. 

The Board's disposition of the claims for new and material evidence to reopen a claim for service connection for a bilateral foot disorder, service connection for heart disease, and increased ratings for service-connected hypertension, tinea pedis and hemorrhoids are set forth below.  The remaining claims are addressed in the remand following the order and are being remanded to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a final rating decision issued in December 2006, the AOJ denied service connection for a bilateral foot disorder.

2.  Evidence added to the record since the final December 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disorder.

3.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed heart disability.

4.  At no time during the appeal period did the Veteran's diastolic blood pressure meet or exceed 110 or his systolic blood pressure reading meet or exceed 200.

5.  The Veteran's service-connected tinea pedis is manifested by itching; the condition does not impact at least 20 percent of the entire body or the exposed areas affected, or require treatment involving systemic therapy.

6.  The Veteran's hemorrhoids are manifested primarily by intermittent pain.


CONCLUSIONS OF LAW

1.  The December 2006 decision that denied service connection for a bilateral foot disorder is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017). 

3.  The criteria for service connection for heart disease have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.104, Diagnostic Code 7101 (2017).
	
5.  The criteria for a rating in excess of 10 percent for service-connected tinea pedis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.118, Diagnostic Codes 7806, 7813 (2017).
6.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his attorney has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in an unappealed AOJ or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his previously-denied claim for service connection for a bilateral foot disorder.  As noted above, the claim was previously denied in a December 2006 rating decision issued by the AOJ.  

Of record at the time of the December 2006 rating decision were service treatment records and VA treatment records.  In its decision, the AOJ found that there was no medical diagnosis of a foot disorder and, thus, service connection was denied.  
That same month, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection was received until VA received his application to reopen such claim.  Therefore, the December 2006 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

Evidence added to the Veteran's file since the December 2006 denial include VA treatment records which show the results of a December 2012 x-ray of the feet, revealing degenerative joint disease, bilaterally.  In addition, multiple VA treatment records make reference to findings of foot pain.  The Board finds that such evidence is new and material, as the previous denial was based on a lack of a diagnosis related to the feet and the new evidence shows such.

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The December 2006 rating decision denied service connection for a bilateral foot disorder as there was no diagnosis of such.  The newly received evidence, to specifically include the results of December 2012 x-ray testing, indicates a diagnosis of degenerative joint disease of the bilateral feet.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a bilateral foot disorder.

Heart disease

The Veteran seeks entitlement to service connection for heart disease.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303; see also Pond v. West, 12 Vet. App. 341 (1999); Davidson v. Shinseki, 581 F.3d (Fed. Cir 2009).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

The medical evidence of record does not show a diagnosed heart disability.  To that end, a review of the claims file shows that the Veteran was seen at VA on multiple occasions for routine medical treatment, which included examinations related to his heart.  At no point did any medical professional find any symptoms of heart disease or make a formal diagnosis of any heart disability.

The only evidence in the claims file supporting the existence of a heart disability are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, the Veteran does not have any actual specialized knowledge of medicine, and is merely speculating as to whether he has such a disability.  In this regard, he is not competent to diagnose a heart disability such as heart disease, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has such disabilities are lacking in probative value. 

In sum, in the absence of persuasive probative evidence demonstrating any current heart disability, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claims of entitlement to service connection for heart disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3; Gilbert, supra.

Hypertension

The Veteran's service-connected hypertension is currently rated at 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  He contends, generally, that a higher rating is warranted.   

DC 7101 provides a minimally compensable, 10 percent, rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control. Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated at 20 percent disabling. Diastolic pressure predominantly measured at 120 or more is rated at 40 percent disabling, and diastolic pressure predominantly 130 or more is rated at 60 percent disabling. 

The Board notes that words such as "predominantly" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Regardless, a basic understanding of predominant would suggest that the diastolic pressure was above a certain level more often than it was below it. 

In January 2015, the Veteran underwent a VA hypertension examination.  At that time, the diagnosis of hypertension was confirmed.  The examiner noted that the Veteran was taking continuous medication for the treatment of hypertension.  When asked about the history of the Veteran's elevated diastolic blood pressure elevation, she was able to find one example, from 2003, where the Veteran's diastolic reading exceeded 100.  At the time of the examination, his readings were 103/66, 126/86 and 130/82.  The examiner concluded that the Veteran's hypertension would not impact his ability to work. 
In August 2016, the Veteran again underwent VA examination in relation to his hypertension.  He was found to still be taking regular medication for its treatment.  The examiner found no history of a diastolic blood pressure elevation of predominately 100 or more.  At the time of the examination, the Veteran's blood pressure was measured at 122/75, 102/69, and 130/82.  There were no further complications and the hypertension had no functional impact on his ability to work.  

In addition, the Board notes the following blood pressure readings from VA treatment records: 123/88 in April 2010; 125/81 and 115/68 in July 2011; 141/88 and 126/79 in February 2012; 138/89 and 138/84 in May 2012; 128/86 and 126/82 in October 2012; 122/73 in November 2012; 117/68 in June 2013; 137/85 in July 2013; 122/84 in September 2013; 120/81 in October 2013; 122/72 in January 2014; 123/92 in June 2014; 108/74 and 114/73 in July 2014; 120/79 in August 2014; 103/66 in January 2015; 128/82 in August 2013; 129/73, 113/77, and 118/82 in January 2016; 102/69 in August 2016; and 122/80 in March 2017.

Based on the evidence of record, the Veteran's claim must be denied.  Each record blood pressure reading of record has shown diastolic pressure under 100 and systolic pressure under 160.  Therefore, the Board finds that the evidence of record does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure predominantly 110 or more, or a systolic pressure predominantly 200 or more; thus, a 20 percent rating is not warranted.  In fact, the Board finds that the evidence does not support the current 10 percent rating at any time during the pendency of the appeal.  However, the Board will not disturb the findings of the AOJ. 

The Veteran has not asserted any specific symptomatology concerning his hypertension, other than to generally assert that it deserves a higher rating.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  Blood pressure is measured by objective, not subjective, means; there is a specific monitoring device for determining blood pressure and the extent that it is elevated.  The rating criteria require both documentation of this objective measure of the blood pressure and findings that it falls within a pre-established range to warrant a certain rating. 

Since the Veteran's blood pressure readings have never been at anything other than a noncompensable rating level during the appeal, the Board cannot "stage" this rating.  In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application and the claim for a higher rating must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. 
§§ 3.102; 4.3; Gilbert, supra.

Tinea Pedis

The Veteran's service-connected tinea pedis is currently rated as 10 percent disabling under Diagnostic Code 7813-7806.  The hyphenated Diagnostic Codes represents the primary components of the Veteran's disability.  Tinea pedis is rated under Diagnostic Code 7813, which instructs that the condition be rated as disfigurement or scars using Diagnostic Codes 7800 to 7801 or dermatitis or eczema under Diagnostic Code 7806, depending on the predominant disability. 

Under Diagnostic Code 7806, which evaluates dermatitis or eczema, a 30 percent rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  It also provides that the skin condition can be rated based on disfigurement of the head, face, or neck (Diagnostic Code 7800) or as a scar under Diagnostic Codes 7801 to 7805.    

The Board will not set out the rating criteria for Diagnostic Codes 7800 to7805 in their entirety herein.  However, the criteria have been reviewed and considered.  As noted below, the Veteran's foot condition does not have any of the disfiguring features of Diagnostic Code 7800, does not have the features required of other Diagnostic Codes, and would not warrant ratings higher than the current 10 percent evaluation under these criteria based on the characteristics and size of the involvement.  Thus, rating for scarring is not beneficial to the Veteran; the condition is rated under the predominant disability of tinea pedis utilizing Diagnostic Code 7806.

The Veteran's VA treatment records show that he has not been treated for tinea pedis, also known as athlete's foot, during the appeal period.  He was provided a VA examination in August 2016, during which he reported that the condition caused itching and cracking of the skin between his toes.  He had been prescribed creams for treatment, but that they were ineffective.  The examiner found that the condition did not cause scarring or disfigurement of the head, face or neck; it did not manifest as skin neoplasms, and there were no systemic manifestations such as fever or weight loss due to any skin disease.  The Veteran had not been treated with oral or topical medication in the previous 12 months and had no treatments or procedures performed.  There was an absence of both debilitating and non-debilitating episodes in the previous year due to skin conditions.  

On examination, there was no visible skin condition on any part of the Veteran's body.  Examination of the foot showed no evidence of tinea pedis present.  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms of a skin condition.  The VA examiner concluded that the Veteran's tinea pedis had resolved and that the creams prescribed to the Veteran-urea cream and capsaicin cream-were not used for the treatment of the condition. 

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's tinea pedis is not warranted.

As noted above, the next higher rating of 30 percent under Diagnostic Code 7806 requires that the condition affect 20 to 40 percent of the entire body or the exposed area, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly during the past 12 month period. 

Significantly, the August 2016 VA examination report noted that the Veteran's foot condition had resolved and affected no exposed part of the body.  Clearly, this falls short of the 20 to 40 percent necessary for a higher rating.  

The Board has also considered whether the use of various topical medications warrant a higher rating.  However, in order to do so, the Veteran's use of topical medications must be so extensive as to more nearly approximate systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In this regard, "systemic" is defined as "pertaining to or affecting the body as a whole." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012).  Here, the Veteran's use of topical creams is non-existent.  Thus, a finding of systemic therapy for topical application of various medications is not warranted. 

All potentially applicable Diagnostic Codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath, supra. Furthermore, application of criteria other than Diagnostic Codes 7813-7806 is not appropriate, either directly or by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (where a condition is listed in the schedule, rating by analogy is not appropriate).

The Board acknowledges that the Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his foot condition.  See Layno, supra.  He is also credible to the extent that he sincerely believes he is entitled to a higher rating. However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's condition was provided by treatment providers who performed interviews and evaluations.  The medical findings as provided in the August 2016 examination report directly address the criteria under which the Veteran's disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disability. 

In short, the probative evidence of record does not support a finding that the criteria for a 30 percent rating are met.  The tinea pedis does not affect 20 percent or more of the entire body or the exposed area and use of systemic therapy to address the condition has not been shown.  Accordingly, the Veteran's claim for an initial rating in excess of 10 percent for tinea pedis is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra. 

Hemorrhoids

The Veteran currently receives a non-compensable rating for hemorrhoids under Diagnostic Code 7336.  Under that code, a non-compensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.

The Veteran's medical treatment records show that he has not been treated for hemorrhoids during the period on appeal.  He was provided a VA rectal examination in August 2016, during which he reported intermittent hemorrhoidal pain.  Physical examination revealed no hemorrhoids present.  The examiner concluded that current hemorrhoids were mild or moderate in nature. 

Based on the above, the Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids.  While the Board acknowledges that the Veteran experiences occasional recurrences, there is no evidence that his hemorrhoids are large, thrombotic, or irreducible, with excessive redundant tissue, such that a compensable rating is warranted. 

In assessing the severity of the Veteran's hemorrhoids, the Board has considered his assertions regarding his symptoms, which he is competent to provide.  See e.g. Layno, supra; see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been reviewed, including as presented in the medical evidence discussed above, and have been compared to the assigned disability ratings.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the medical evidence with regard to the specialized evaluation of functional symptom severity and details of clinical features of his hemorrhoids.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected hemorrhoids warrant a compensable rating.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to resolve and it must be denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 4.85, Diagnostic Code 7336 (2017); see also Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot disorder is reopened; the appeal is granted to this extent only.

Service connection for heart disease is denied. 

A disability rating in excess of 10 percent for hypertension is denied. 

A disability rating in excess of 10 percent for tinea pedis is denied.

A compensable rating for hemorrhoids is denied. 



REMAND

Bilateral Foot Disorder

As explained above, the Board finds that its duty to obtain a VA opinion which addresses a link, if any, between the Veteran's bilateral foot disorder and his military service has been triggered.  See Shade, supra.

Sleep Disorder

As concerns the Veteran's claim for service connection for a sleep disorder, other than sleep apnea, the Board instructed the AOJ in its September 2017 remand to schedule the Veteran for a VA examination to determine the etiology of any sleep disorder other than sleep apnea.  Inexplicably, no such examination was scheduled or performed.  Thus, the claim is again remanded for an examination.  See Stegall v. West, 11 Vet. App (1998)(the Board errs as a matter of law when it fails to ensure compliance with its remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Diabetes Mellitus

Turning to the Veteran's claim for service connection for diabetes mellitus, the Board notes that in his application for same, the Veteran asserted that his diabetes developed as a result of a service-connected disability, without naming which one.  His claim for service connection was denied by the RO for lack of a nexus to service.  To date, there has been no medical opinion which addresses the link, if any, between the Veteran's service-connected disabilities and his diagnosed diabetes mellitus.  Thus, on remand, such an opinion should be obtained.  

Acquired Psychiatric Disorder

As noted in the Introduction, the Veteran asserts that he developed a psychiatric disorder as a result of his military service.  In support of his claim, he submitted an August 2015 letter from a therapist who diagnosed him with dysthymic depression, PTSD and generalized anxiety.  Although the therapist did not provide a conclusion that the psychological disorders were caused by the Veteran's military service, he did indicate a possible link between his Army service and the disorders.

To date, the Veteran has not been afforded a VA examination with respect to his claim.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon, supra.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id.   

Here, the August 2015 letter provides a possible nexus between service and the Veteran's diagnosed psychological disorders.  Thus, the Board finds that the threshold requirements of McLendon have arguably been met with respect to this claim, warranting an examination in accordance with VA's duty to assist.

Lumbar Strain

During the pendency of this appeal, a new precedential opinion that directly affects the Veteran's claim for an increased rating for his lumbar strain was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

A review of the previous VA examination report, completed in August 2016, includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

TDIU

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claims being remanded.  Claims are inextricably intertwined when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other.  See Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the Veteran does not yet meet the schedular criteria for a TDIU based on his current disability ratings.  See 38 C.F.R. § 4.16 (a).  However, in light of the multiple remanded claims detailed above, the outcome of which could affect the Veteran's combined disability evaluation and, as a result, his entitlement to TDIU, consideration of the Veteran's TDIU claim is deferred pending the outcome of the remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed disorders of the feet.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that any diagnosed foot disorder is related to the Veteran's active duty service.  Any provided opinion should be supported by a detailed rationale.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder, other than sleep apnea, which may be present.  The examiner should identify all disorders related to the Veteran's reported inability to sleep more than four hours per night, noting that a March 2016 VA examiner suggested that insomnia and sleep apnea are separate and distinct diagnoses. 

For each diagnosis identified, other than sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested during active service or is otherwise causally or etiologically related to the Veteran's military service, to include any environmental exposures therein.  Any provided opinion should be supported by a detailed rationale.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's diabetes mellitus is a) due to his military service, or b) due to, or aggravated by, his service connected disabilities.  Any provided opinion should be supported by a detailed rationale.

4.  Schedule the Veteran for a VA examination to evaluate his acquired psychiatric disorder.  The claims file should be made available to the examiner.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or more) that any diagnosed psychiatric disorder is etiologically related to the Veteran's military service.  Any provided opinion should be supported by a detailed rationale.
5.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current low back pathology.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


